DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10986582. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in pending Application are transparently found in US 10986582. See, the table below for comparison:
Pending Application 17/212501
US 10986582
1. A method for use in a user equipment (UE) operable to transmit a sounding reference signal (SRS) on a plurality of carriers, the method comprising: obtaining an indication to perform SRS 
1. A method for use in a user equipment (UE) operable to transmit a sounding reference signal (SRS) on a plurality of carriers, the method comprising: obtaining an indication to perform SRS carrier-based switching for at least one carrier of the plurality of carriers, wherein the SRS carrier-based switching comprises switching between one or more time division duplex (TDD) component carriers; adapting at least one parameter for uplink transmit power control in response to the obtained indication, wherein adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter; and transmitting an uplink signal using the adapted at least one parameter for uplink power control while meeting at least one predetermined uplink power control requirement; wherein meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based 

1. A method for use in a user equipment (UE) operable to transmit a sounding reference signal (SRS) on a plurality of carriers, the method comprising: obtaining an indication to perform SRS carrier-based switching for at least one carrier of the plurality of carriers, wherein the SRS carrier-based switching comprises switching between one or more time division duplex (TDD) component carriers; adapting at least one parameter for uplink transmit power control in response to the obtained indication, wherein adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter; and transmitting an uplink signal using the adapted at least one parameter for uplink power control while meeting at least one predetermined uplink power control wherein meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the adapted transmission gap parameter.

2. The method of claim 1, wherein: adapting the at least one parameter for uplink transmit power control comprises adapting the transmission gap parameter to 40 ms; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than the transmission gap parameter and meeting at least one relative power control requirement when the transmission gap length is less than or equal to the transmission gap parameter.


3. The method of claim 1, wherein adapting the at least one parameter for uplink transmit power control further comprises adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power.
5. The method of Claim 1, wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.  

4. The method of claim 1, wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.
6. The method of Claim 1, further comprising obtaining an indication that a listen- before-talk (LBT) procedure is 

The method of claim 1, further comprising obtaining an indication that a listen-before-talk (LBT) procedure is used in the uplink or downlink; and wherein adapting the at least one parameter for uplink transmit power control is further based on the indication that the LBT procedure is used in the uplink or downlink.

6. The method of claim 5, wherein: the indication that a LBT procedure is used in the uplink or downlink applies to a particular carrier of the plurality of carriers; and the adapting the at least one parameter for uplink transmit power control is further based on whether the carrier for SRS carrier-based switching is the same carrier as the indicated particular LBT carrier.
8. A method for use in a network node operable to receive a sounding reference signal (SRS) on a plurality of carriers, the method comprising: sending, to a user equipment (UE), an indication to perform SRS carrier-based switching for at least 

A method for use in a network node operable to receive a sounding reference signal (SRS) on a plurality of carriers, the method comprising: sending, to a user equipment (UE), an indication to perform SRS carrier-based switching for at least one carrier of the plurality of carriers, wherein the SRS carrier-based switching comprises switching between one or more time division duplex (TDD) component carriers; and receiving, from the UE, an uplink signal based on at least one parameter for uplink transmit power control adapted in response to the sent indication, wherein the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter, and the uplink signal meets at least one uplink power control requirement; wherein the at least one uplink power control requirement comprises at least one absolute power control requirement or at least one relative power control requirement adapted based on the adapted transmission gap parameter.


7. A method for use in a network node operable to receive a sounding reference signal (SRS) on a plurality of carriers, the method comprising: sending, to a user equipment (UE), an indication to perform SRS carrier-based switching for at least one carrier of the plurality of carriers, wherein the SRS carrier-based switching comprises switching between one or more time division duplex (TDD) component carriers; and receiving, from the UE, an uplink signal based on at least one parameter for uplink transmit power control adapted in response to the sent indication, wherein the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter, and the uplink signal meets at least one uplink power control requirement; wherein the at least one uplink power control requirement comprises at least one absolute power control requirement or at least one relative power control requirement adapted based on the adapted transmission gap parameter.


8. The method of claim 7, wherein: the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises the transmission gap parameter adapted to 40 ms; and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than the transmission gap parameter and meeting at least one relative power control requirement when the transmission gap length is less than or equal to the transmission gap parameter.
11. The method of Claim 8, wherein the at least one parameter for uplink transmit 

The method of claim 7, wherein the at least one parameter for uplink transmit power control adapted in response to the sent indication further comprises at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power.


10. The method of claim 7, wherein the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.
13. The method of Claim 8, further comprising sending, to the UE, the at least one parameter for uplink transmit power control.  

11. The method of claim 7, further comprising sending, to the UE, the at least one parameter for uplink transmit power control.


8. The method of claim 7, wherein: the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises the transmission gap parameter adapted to 40 ms; and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than the transmission gap parameter and meeting at least one relative power control requirement when the transmission gap length is less than or equal to the transmission gap parameter.
15. The method of Claim 8, wherein the adapted at least one parameter for uplink transmit power control is adapted based on whether a listen-before-talk (LBT) procedure is used in an uplink or downlink.  

12. The method of claim 7, wherein the adapted at least one parameter for uplink transmit power control is adapted based on whether a listen-before-talk (LBT) procedure is used in the uplink or downlink.


13. A user equipment (UE) operable to transmit a sounding reference signal (SRS) on a plurality of carriers, the UE comprising a memory coupled to a processor, the processor operable to: obtain an indication to perform SRS carrier-based switching for at least one carrier of the plurality of carriers, wherein the SRS carrier-based switching comprises switching between one or more time division duplex (TDD) component carriers; adapt at least one parameter for uplink transmit power control in response to the obtained indication, wherein adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter; and transmit an uplink signal using the adapted at least one parameter for uplink power control while meeting at least one predetermined uplink power control requirement; wherein meeting at 


13. A user equipment (UE) operable to transmit a sounding reference signal (SRS) on a plurality of carriers, the UE comprising a memory coupled to a processor, the processor operable to: obtain an indication to perform SRS carrier-based switching for at least one carrier of the plurality of carriers, wherein the SRS carrier-based switching comprises switching between one or more time division duplex (TDD) component carriers; adapt at least one parameter for uplink transmit power control in response to the obtained indication, wherein adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter; and transmit an uplink signal using the adapted at least one parameter for uplink power control while meeting at least one predetermined uplink power control requirement; wherein meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the adapted transmission gap parameter.


The UE of claim 13, wherein: the processor is operable to adapt the at least one parameter for uplink transmit power control by adapting the transmission gap parameter to 40 ms; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than the transmission gap parameter and meeting at least one relative power control requirement when the transmission gap length is less than or equal to the transmission gap parameter.

15. The UE of claim 13, wherein the processor is operable to adapt the at least one parameter for uplink transmit power control by further adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power.
20. The UE of Claim 16, wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control 

The UE of claim 13, wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


References: 
R1: FUJITSU: "Discussion on SRS Power Control", 
3GPP DRAFT; R1-123302, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX;FRANCE, vol. RAN WG1, no. Qingdao, China; 20120813 - 20120817 5 August 2012 (2012-08-05), XP050661190
Claims 1, 8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1.
Regarding claim 1, R1 discloses,
(enhancing SRS power control targeting both UL and DL CoMP, see introduction) the method comprising: 
“obtaining an indication to perform SRS carrier-based switching (A-SRS power control process targeting DL CoMP, see proposal 3 and section 2.2 ) for at least one carrier of the plurality of carriers (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection)”; 
“adapting at least one parameter for uplink transmit power control  (SRS power offset values P _SRS_offset(m)s can be configured by RRC signaling, then DCI indicates which value is used for the SRS power control, see proposal 3 and section 2.2) in response to the obtained indication (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection)”; and
“transmitting an uplink signal using the adapted at least one parameter for uplink power control (SRS power offset values P _SRS_offset(m)s can be configured by RRC signaling, then DCI indicates which value is used for the SRS power control, see proposal 3 and section 2.2) while meeting at least one predetermined uplink power control requirement (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection).”
Regarding claim 8, R1 discloses,
A method for use in a network node operable to receive a sounding reference signal (SRS) on a plurality of carriers (enhancing SRS power control targeting both UL and DL CoMP, see introduction), the method comprising: 
“sending, to a user equipment (UE), an indication to perform SRS carrier-based switching (A-SRS power control process targeting DL CoMP, see proposal 3 and section 2.2 ) for at least one carrier of the plurality of carriers (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection)”; and 
“receiving from the UE, an uplink signal based on at least one parameter for uplink transmit power control (SRS power offset values P _SRS_offset(m)s can be configured by RRC signaling, then DCI indicates which value is used for the SRS power control, see proposal 3 and section 2.2) adapted in response to the sent indication, wherein the uplink signal meets at least one uplink power control requirement (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection).”
Regarding claim 13, R1 discloses,
“further comprising sending, to the UE, the at least one parameter for uplink transmit power control (see section 2.2 Power Control selection and TPC command)”.
Regarding claim 16, R1 discloses,
A user equipment, UE operable to transmit a sounding reference signal, SRS on a plurality of carriers (enhancing SRS power control targeting both UL and DL CoMP, see introduction), the UE comprising a memory coupled to a processor (memory and processor are inherent feature in UE) operable to: 
“obtain an indication to perform SRS carrier-based switching (A-SRS power control process targeting DL CoMP, see proposal 3 and section 2.2 ) for at least one carrier of the plurality of carriers (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection)”; 
“adapt at least one parameter for uplink transmit power control  (SRS power offset values P _SRS_offset(m)s can be configured by RRC signaling, then DCI indicates which value is used for the SRS power control, see proposal 3 and section 2.2) in response to the obtained indication (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection)”; and
“transmit an uplink signal using the adapted at least one parameter for uplink power control (SRS power offset values P _SRS_offset(m)s can be configured by RRC signaling, then DCI indicates which value is used for the SRS power control, see proposal 3 and section 2.2) while meeting at least one predetermined uplink power control requirement (the dynamic switch between different P _SRS_offset(m)s intended for A-SRSs. Dynamic selection among multiple SRS power offset values P _SRS_offset(m)s depends on whether SRS is intended for UL CoMP or DL CoMP, which can be done by eNB 's signaling, see section 2.2 Power Control selection).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 9, 11, 12, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R1  and further in view of Kaikkonen et al. (US 20070030838, hereinafter “Kaik”).
Regarding claim 2, R1 discloses everything claimed as applied above (see claim 1), however R1 does not explicitly disclose, “adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter.”
In a similar field of endeavor, Kaik discloses, “adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter (determining, using a predetermined criterion, a power in a discontinuous control signal for an uplink control channel after a transmission gap in the discontinuous control signal using a length of the transmission gap for the uplink control channel or of a further transmission gap in an uplink discontinuous data signal and control information, Paras. [0014-0017]); and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter (It is also noted that the control information can comprise other power parameters, e.g., step size for an absolute power change in the discontinuous control signal after a transmission gap. It is further noted that in a special case of small (0-1 dB) allowed power window size, the power level and the allowed power window location are substantially the same from a practical point of view, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing adapting the at least one parameter for uplink transmit power control comprises adapting a transmission gap parameter; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter, as taught by Kaik for the purpose of defining a power in a discontinuous control signal for an uplink control channel in wireless communication system (Para. [0002]).
Regarding claim 4, R1 discloses everything claimed as applied above (see claim 1), however R1 does not explicitly disclose, “wherein adapting the transmission gap parameter comprises adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power.”
In a similar field of endeavor, Kaik discloses, “wherein adapting the transmission gap parameter comprises adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a (an allowed power window location adjustment PW_location_adj, indicating the amount by the allowed power window location can be increased/decreased during the transmission gap, i.e., the total change which could be defined according to the control information and the transmission gap length, e.g. a transmission gap length dependent coefficient/factor/scaling indicating how much the control information may impact on the allowed power window location during the transmission gap, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein adapting the transmission gap parameter comprises adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power, as taught by Kaik for the purpose of defining a power in a discontinuous control signal for an uplink control channel in wireless communication system (Para. [0002]).
Regarding claim 5, R1 discloses everything claimed as applied above (see claim 1), however R1 does not explicitly disclose, “wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.”
In a similar field of endeavor, Kaik discloses, “wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power (an allowed power window location adjustment PW_location_adj, indicating the amount by the allowed power window location can be increased/decreased during the transmission gap, i.e., the total change which could be defined according to the control information and the transmission gap length, e.g. a transmission gap length dependent coefficient/factor/scaling indicating how much the control information may impact on the allowed power window location during the transmission gap, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time, as taught by Kaik for the purpose of defining a power in a discontinuous control signal for an uplink control channel in wireless communication system (Para. [0002]).
Regarding claim 9, R1 discloses everything claimed as applied above (see claim 8), however R1 does not explicitly disclose, “the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter; and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter.”
(determining, using a predetermined criterion, a power in a discontinuous control signal for an uplink control channel after a transmission gap in the discontinuous control signal using a length of the transmission gap for the uplink control channel or of a further transmission gap in an uplink discontinuous data signal and control information, Paras. [0014-0017]); and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter (It is also noted that the control information can comprise other power parameters, e.g., step size for an absolute power change in the discontinuous control signal after a transmission gap. It is further noted that in a special case of small (0-1 dB) allowed power window size, the power level and the allowed power window location are substantially the same from a practical point of view, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter; and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter, as taught by Kaik for the purpose of defining a power in a discontinuous 
Regarding claim 11, R1 discloses everything claimed as applied above (see claim 8), however R1 does not explicitly disclose, “wherein the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power.”
In a similar field of endeavor, Kaik discloses, “wherein the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power (an allowed power window location adjustment PW_location_adj, indicating the amount by the allowed power window location can be increased/decreased during the transmission gap, i.e., the total change which could be defined according to the control information and the transmission gap length, e.g. a transmission gap length dependent coefficient/factor/scaling indicating how much the control information may impact on the allowed power window location during the transmission gap, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a 
Regarding claim 12, R1 discloses everything claimed as applied above (see claim 8), however R1 does not explicitly disclose, “wherein the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.”
In a similar field of endeavor, Kaik discloses, “wherein the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time (an allowed power window location adjustment PW_location_adj, indicating the amount by the allowed power window location can be increased/decreased during the transmission gap, i.e., the total change which could be defined according to the control information and the transmission gap length, e.g. a transmission gap length dependent coefficient/factor/scaling indicating how much the control information may impact on the allowed power window location during the transmission gap, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein the at least one uplink power control requirement comprises meeting at least 
Regarding claim 14, R1 discloses everything claimed as applied above (see claim 13), however R1 does not explicitly disclose, “wherein the at least one parameter for uplink transmit power control comprises a transmission gap parameter.”
In a similar field of endeavor, Kaik discloses, “wherein the at least one parameter for uplink transmit power control comprises a transmission gap parameter (determining, using a predetermined criterion, a power in a discontinuous control signal for an uplink control channel after a transmission gap in the discontinuous control signal using a length of the transmission gap for the uplink control channel or of a further transmission gap in an uplink discontinuous data signal and control information, Paras. [0014-0017])
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein the at least one parameter for uplink transmit power control comprises a transmission gap parameter, as taught by Kaik for the purpose of defining a power in a discontinuous control signal for an uplink control channel in wireless communication system (Para. [0002]).
Regarding claim 17, R1 discloses everything claimed as applied above (see claim 16), however R1 does not explicitly disclose, “the processor is operable to adapt 
In a similar field of endeavor, Kaik discloses, “the processor is operable to adapt the at least one parameter for uplink transmit power control by adapting a transmission gap parameter (determining, using a predetermined criterion, a power in a discontinuous control signal for an uplink control channel after a transmission gap in the discontinuous control signal using a length of the transmission gap for the uplink control channel or of a further transmission gap in an uplink discontinuous data signal and control information, Paras. [0014-0017]); and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement or meeting at least one relative power control requirement based on the transmission gap parameter (It is also noted that the control information can comprise other power parameters, e.g., step size for an absolute power change in the discontinuous control signal after a transmission gap. It is further noted that in a special case of small (0-1 dB) allowed power window size, the power level and the allowed power window location are substantially the same from a practical point of view, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing the 
Regarding claim 19, R1 discloses everything claimed as applied above (see claim 16), however R1 does not explicitly disclose, “wherein the processor is operable to adapt the transmission gap parameter by adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power.”
In a similar field of endeavor, Kaik discloses, “wherein the processor is operable to adapt the transmission gap parameter by adapting at least one of an uplink power control step power value, an uplink power control step time value, an absolute transmit power, and a relative transmit power (an allowed power window location adjustment PW_location_adj, indicating the amount by the allowed power window location can be increased/decreased during the transmission gap, i.e., the total change which could be defined according to the control information and the transmission gap length, e.g. a transmission gap length dependent coefficient/factor/scaling indicating how much the control information may impact on the allowed power window location during the transmission gap, Paras. [0054]-[0061]).”

Regarding claim 20, R1 discloses everything claimed as applied above (see claim 16), however R1 does not explicitly disclose, “wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time.”
In a similar field of endeavor, Kaik discloses, “wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time (an allowed power window location adjustment PW_location_adj, indicating the amount by the allowed power window location can be increased/decreased during the transmission gap, i.e., the total change which could be defined according to the control information and the transmission gap length, e.g. a transmission gap length dependent coefficient/factor/scaling indicating how much the control information may impact on the allowed power window location during the transmission gap, Paras. [0054]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein meeting the at least one uplink power control requirement comprises meeting at least one of an absolute transmit power tolerance, an aggregate power control requirement, an uplink power control accuracy requirement, and minimum or maximum transmit power adjustment over a single step or period of time, as taught by Kaik for the purpose of defining a power in a discontinuous control signal for an uplink control channel in wireless communication system (Para. [0002]).

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over R1, in view of Kaik and further in view of Akkarankaram et al. (US 20150271816, hereinafter “Akka”).
Regarding claim 3, the combination of R1 and Kaik discloses everything claimed as applied above (see claim 2), however the combination of R1 and Kaik does not explicitly disclose, “adapting the transmission gap parameter comprises adapting the transmission gap parameter to 40 ms; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms.”
(the compressed mode configuration may be restricted to prevent transmission gaps from causing over-puncturing of DL DPCH. For example, the compressed mode configuration may be restricted to allow no more than 15 slots of transmission gaps in a 40 ms period, Para. [0036]); and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms (without significantly reducing the length of the transmission gap. For example, the receiver 36 may receive the TPC command after performing a measurement on another frequency during the transmission gap. The signal estimating component 52 may estimate a SIR based on the fixed value of the TPC command and the received TPC command. The SIR may be used, for example, for downlink outer loop power control based on a SIR target, Paras. [0042]-[0045]).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of R1 and Kaik by specifically providing adapting the transmission gap parameter comprises adapting the transmission gap parameter to 40 ms and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less 
Regarding claim 10, the combination of R1 and Kaik discloses everything claimed as applied above (see claim 9), however the combination of R1 and Kaik does not explicitly disclose, “wherein: the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter adapted to 40 ms; and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms.”
 	In a similar field of endeavor, Akka discloses, “wherein: the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter adapted to 40 ms (the compressed mode configuration may be restricted to prevent transmission gaps from causing over-puncturing of DL DPCH. For example, the compressed mode configuration may be restricted to allow no more than 15 slots of transmission gaps in a 40 ms period, Para. [0036]); and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms (without significantly reducing the length of the transmission gap. For example, the receiver 36 may receive the TPC command after performing a measurement on another frequency during the transmission gap. The signal estimating component 52 may estimate a SIR based on the fixed value of the TPC command and the received TPC command. The SIR may be used, for example, for downlink outer loop power control based on a SIR target, Paras. [0042]-[0045]).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of R1 and Kaik by specifically providing wherein: the at least one parameter for uplink transmit power control adapted in response to the sent indication comprises a transmission gap parameter adapted to 40 ms; and the at least one uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms, as taught by Akka for the purpose of meeting the growing demand for mobile broadband access and enhancing the user experience with mobile communications (Para. [0006]).
Regarding claim 18, the combination of R1 and Kaik discloses everything claimed as applied above (see claim 17), however the combination of R1 and Kaik does not explicitly disclose, “wherein: the processor is operable to adapt the transmission gap parameter to 40 ms; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms.”
(the compressed mode configuration may be restricted to prevent transmission gaps from causing over-puncturing of DL DPCH. For example, the compressed mode configuration may be restricted to allow no more than 15 slots of transmission gaps in a 40 ms period, Para. [0036]); and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms (without significantly reducing the length of the transmission gap. For example, the receiver 36 may receive the TPC command after performing a measurement on another frequency during the transmission gap. The signal estimating component 52 may estimate a SIR based on the fixed value of the TPC command and the received TPC command. The SIR may be used, for example, for downlink outer loop power control based on a SIR target, Paras. [0042]-[0045]).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of R1 and Kaik by specifically providing wherein: the processor is operable to adapt the transmission gap parameter to 40 ms; and meeting at least one predetermined uplink power control requirement comprises meeting at least one absolute power control requirement when the transmission gap length is greater than 40 ms and meeting at least one relative power control requirement when the transmission gap length is less than or equal to 40 ms, as taught by Akka for the purpose of meeting the growing demand for mobile .

Claims  6, 7 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over R1 and further in view of Tiirola et al. (US 20170318607, hereinafter “Tiirola”).
	Regarding claim 6, R1 discloses everything claimed as applied above (see claim 1), however R1 does not explicitly disclose, “obtaining an indication that a listen-before-talk (LBT) procedure is used in the uplink or downlink; and wherein adapting the at least one parameter for uplink transmit power control is further based on the indication that the LBT procedure is used in the uplink or downlink.”
 	In a similar field of endeavor, Tiirola discloses, “obtaining an indication that a listen-before-talk (LBT) procedure is used in the uplink or downlink; and wherein adapting the at least one parameter for uplink transmit power control is further based on the indication that the LBT procedure is used in the uplink or downlink (A method including transmitting from a base station (BS) at least one parameter for a first type of listen before talk (LBT) procedure to be used for uplink to be received by the base station; and configuring the base station (BS) for a different second type of listen before talk (LBT) procedure for downlink from the base station (BS), Paras. [0005]-[0010]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing obtaining an indication that a listen-before-talk (LBT) procedure is used in the uplink or downlink; and wherein adapting the at least one parameter for uplink transmit power control is further 
	Regarding claim 7, R1 discloses everything claimed as applied above (see claim 6), however R1 does not explicitly disclose, “wherein: the indication that a LBT procedure is used in the uplink or downlink applies to a particular carrier of the plurality of carriers; and the adapting the at least one parameter for uplink transmit power control is further based on whether the carrier for SRS carrier-based switching is the same carrier as the indicated particular LBT carrier.”
 	In a similar field of endeavor, Tiirola discloses, “wherein: the indication that a LBT procedure is used in the uplink or downlink applies to a particular carrier of the plurality of carriers; and the adapting the at least one parameter for uplink transmit power control is further based on whether the carrier for SRS carrier-based switching is the same carrier as the indicated particular LBT carrier (A method including transmitting from a base station (BS) at least one parameter for a first type of listen before talk (LBT) procedure to be used for uplink to be received by the base station; and configuring the base station (BS) for a different second type of listen before talk (LBT) procedure for downlink from the base station (BS), Paras. [0005]-[0010]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein: the indication that a LBT procedure is used in the uplink or downlink applies to a particular carrier of the plurality of carriers; and the adapting the at least one parameter for uplink 
 	Regarding claim 15, the combination of R1 and Tiirola discloses everything claimed as applied above (see claim 8), however R1 does not explicitly disclose, “wherein the adapted at least one parameter for uplink transmit power control is adapted based on whether a listen-before-talk (LBT) procedure is used in an uplink or downlink.”	In a similar field of endeavor, Tiirola discloses, “wherein the adapted at least one parameter for uplink transmit power control is adapted based on whether a listen-before-talk (LBT) procedure is used in an uplink or downlink  (A method including transmitting from a base station (BS) at least one parameter for a first type of listen before talk (LBT) procedure to be used for uplink to be received by the base station; and configuring the base station (BS) for a different second type of listen before talk (LBT) procedure for downlink from the base station (BS), Paras. [0005]-[0010]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify R1 by specifically providing wherein the adapted at least one parameter for uplink transmit power control is adapted based on whether a listen-before-talk (LBT) procedure is used in an uplink or downlink, as taught by Tiirola for the purpose of using an improved  technique whereby a radio transmitter first senses its radio environment before it starts a transmission (Para. [0002]).

	Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20130010704: the invention is directed to a network node is disclosed that communicates with a user equipment node in a communications system. The network node repetitively transmits first uplink transmission power control, TPC, commands on a first physical channel with a first channel configuration while repetitively transmitting second uplink TPC commands on a second physical channel with a second channel configuration. The first and second uplink TPC commands control uplink transmission power from the user equipment node to the network node.
US 20150031410: The present invention discloses a method and device for controlling uplink transmit power of a terminal in a wireless access system that supports carrier aggregation/multiple cells. In particular, the method may include receiving a first TA value and a second TA value for a first timing advance group (TAG) including one or more component carriers and a second TAG including one or more component carriers, adjusting uplink transmission timing of the first TAG and the second TAG by using the first TA value and the second TA value.
US 20100234037: The present invention discloses a method and apparatus for carrier assignment, configuration and switching for multicarrier wireless communications are disclosed. A single uplink (UL) primary carrier may provide control information for multiple concurrent downlink (DL) carriers. Optionally, DL carriers may be paired with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641